Citation Nr: 1032729	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-28 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 
1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision, the RO denied claims of service 
connection for bilateral hearing loss and tinnitus.  Before the 
case was certified to the Board on appeal, the RO issued another 
rating decision in January 2008 that granted service connection 
for tinnitus.  As the appeal to the Board with respect to that 
issue was granted in full, the issue of service connection for 
tinnitus is no longer in appellate status or before the Board at 
this time.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for hearing loss.  It 
appears that the majority of the Veteran's service treatment 
records were destroyed in a fire at the Records Center in St. 
Louis, Missouri in 1973, and are therefore not available for 
review.  The claims file does contain the Veteran's entrance 
examination from February 1952 and the discharge examination from 
February 1955.  These examination reports note 15/15 scores on 
whispered voices tests, but no audiogram results.  

The Veteran asserts that he was exposed to acoustic trauma during 
service in Korea.  In his April 2005 notice of disagreement, the 
Veteran reported that he was constantly exposed to 4/5 mortars as 
he dropped them in a tube and they exploded directly beside his 
head.  Indeed the Veteran's DD Form 214 confirms that the Veteran 
served as a heavy weapons infantryman during service.  Thus, 
there is evidence that the Veteran engaged in combat with the 
enemy, and as such, his statements regarding exposure to acoustic 
trauma are deemed credible, and in-service noise exposure is 
conceded.  See 38 U.S.C.A. § 1154(b). 

The Veteran was examined by VA in January 2008 to determine the 
likely etiology of his hearing loss.  The Veteran reported a 
history of hearing loss and tinnitus present since military 
service.  The Veteran reported significant noise exposure from 
artillery during combat service, without the use of hearing 
protection.  According to the examination report, the Veteran 
worked for U.S. Steel for approximately 40 years after service.  
The Veteran explained that he did the inside wiring and was not 
around much noise, but if we were exposed to noise on the job, 
then he used hearing protection.  

On the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
75
105
105
100
LEFT
55
65
85
95
105

Speech audiometry revealed speech recognition ability of 20 
percent in the right ear and of 36 percent in the left ear.

According to the audiogram results, the diagnosis was moderate to 
profound sensorineural hearing loss in both ears.  

The examiner summarized as follows:  Regarding the tinnitus, the 
examiner found it at least as likely as not due to the Veteran's 
history of hazardous military noise exposure.  With regard to the 
hearing loss, the examiner provided the following comments:  

Hearing was within normal limits upon 
induction and separation with a 15 db 
whispered voice test.  A whispered voice 
test cannot rule out a high frequency 
hearing loss.  However, you have to take 
consideration he worked for US Steel for 40 
years.  Also, this profound hearing loss 
with very poor speech discrimination is not 
typical of a noise induced hearing loss.  I 
cannot completely resolve this issue 
without resort to mere speculation.  

The above opinion is not adequate to resolve the issue before the 
Board.  First, where an examiner is unable to give an opinion 
without resorting to mere speculation, there is no opinion; thus, 
the medical opinion is afforded no weight for or against a 
Veteran's claim.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 
295, 304 (2008).  Moreover, the examiner provides contradictory 
statements and conflicting rationales for this non-opinion.  For 
example, the examiner noted that whispered voice testing at entry 
and discharge were normal; however, then she states that 
whispered voice testing does not rule out a high frequency 
hearing loss.  Thus, the examiner used the whispered voice test 
results as evidence to show why the Veteran's hearing loss was 
not related to service, but then, in essence provided a rationale 
for why the whispered voice test at discharge was not probative.  
Additionally, the examiner noted in the opinion that the Veteran 
worked at US Steel for 40 years after service, presumably as a 
basis for indicating that there was evidence of post-service 
noise exposure; however, the Veteran clearly reported that he had 
little to no occupational noise exposure because of the use of 
hearing protection and because his duties at US Steel involved 
inside wiring.  Furthermore, the examiner provided no rationale 
for the conflicting opinions indicating that the tinnitus was 
caused by noise exposure in service but the hearing loss was not 
caused by noise exposure during service.  The examiner's opinion 
is particularly puzzling given the Veteran's competent lay 
assertions regarding the onset of his hearing loss and tinnitus 
at the same time, and the examiner's acknowledgement of the 
Veteran's history of no pre-or post-service noise exposure, and 
no recreational noise exposure.  

The Veteran is competent to report the onset of tinnitus and 
diminished hearing acuity in service, as this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses; and, as such, that the examiner must 
specifically address the Veteran's report of his hearing loss 
having first manifested during his period of active service in 
determining whether his current hearing loss is related to active 
service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an 
examination was inadequate where the examiner did not comment on 
the veteran's report of in-service injury and instead relied on 
the absence of evidence in the veteran's service medical records 
to provide a negative opinion).  

VA is obligated to provide an adequate examination once it 
chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  Thus, because the Veteran was provided with an 
examination in January 2008, it is expected that any such an 
examination will be adequate as to the purpose for which it was 
administered, which in this case was to obtain an opinion as to 
etiology of any current hearing loss.  That was not accomplished 
with respect to the January 2008 VA examination.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination to include ear 
disease as provided by VBA Training Letter 
No. 09-05 (Aug. 5, 2009) to ascertain the 
current nature, severity, and likely etiology 
of his bilateral hearing loss.  The examiner 
must be provided with the claims folder, to 
include a copy of this remand, for review in 
conjunction with the examination.  The 
examiner must first determine, based on all 
testing deemed necessary, whether the Veteran 
currently has hearing loss that meets VA 
criteria for consideration as a disability.  
See 38 C.F.R. § 3.385.  Then, following a 
review of the relevant medical evidence in 
the claims file, the medical history, the lay 
history of chronicity and continuity of 
symptoms of hearing loss and tinnitus since 
service (including that set forth above), and 
the results of clinical evaluation and any 
tests that are deemed necessary, the examiner 
is asked to opine whether it is at least as 
likely as not (50 percent or more likelihood) 
that any current hearing loss is causally 
related to the Veteran's active duty.  
Because the Veteran is competent to report 
the onset of diminished hearing acuity in 
service, as this requires only personal 
knowledge, not medical expertise, as it comes 
to him through his senses, the examiner must 
specifically address the Veteran's credible 
reports of excessive noise exposure in 
service and of experiencing hearing loss 
since active service in determining whether 
his current hearing loss is related to active 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  If the examiner finds 
it impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so indicate and 
explain why.  

3.  Then, readjudicate the Veteran's claim of 
service connection for hearing loss.  If the 
benefit sought on appeal remains denied, 
provide the Veteran with an SSOC.  The SSOC 
should contain notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



